 

 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT
Eastern District of Wisconsin

In the Matter of the Search of:
Wayne Potts, Jr. (DOB: 05/13/1984)

caseno.__(7-MF-1327

Nee Nee Nee See See ee”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment Al.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B1.

The basis for the search under Fed. R. Crim P. 41(c) is:
mj evidence of a crime;
C1 contraband, fruits of crime, or other items illegally possessed;
CO property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A), and 846; Title 18, United States
Code, Sections 1951 (a), 924(c), and 922(g).

The application is based on these facts: See attached affidavit.

L] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

LMA! te —

Applicant’s signature

Scott Marlow, Special Agent, Drug Enforcement Administration
Printed Name and Title

Sworn to before me signed in my presence:
Date: (or4N4 be B,

Judge ’s signature

 

City and State: Milwaukee, Wisconsin William E. Duffin S. Magistrate Judge
Case 2:19-mj-O1329-WED Filed 11/08/19 Pagerina iene Ranument 1
 

 

AFFIDAVIT IN SUPPORT OF
APPLICATIONS FOR SEARCH WARRANTS

I, Scott Marlow, being first duly sworn, hereby depose and state as follows:
I INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of applications under Rule 41 of the Federal Rules
of Criminal Procedure for search warrants to collect an oral swab or swabs of deoxyribonucleic
acid (DNA) from saliva containing epithelial cells from the following individuals, who are
presently located in the Eastern District of Wisconsin:

Al. Wayne Potts, Jr. (DOB: 05/13/1984)
A2. Montel D. Ivory (DOB: 06/28/1992)

2. I am a Special Agent with the Drug Enforcement Administration (DEA), and have
been so employed since March 2006. Prior to my current assignment, I was employed as a police
officer with the West Allis Police Department for approximately nine years.

3. During my tenure as a DEA agent, I have been involved primarily in the
investigation of narcotics traffickers operating in Wisconsin and throughout the United States.
Based on my training, experience, and participation in drug trafficking investigations and
associated financial investigations involving controlled substances, I have learned about the
manner in which individuals and organizations distribute controlled substances in Wisconsin and
elsewhere.

4, I have participated in numerous complex narcotics and firearms investigations
which involved violations of state and federal laws, including Title 21, United States Code,
Sections 841(a)(1), 841(b)(1)(A), 843(b), and 846, Title 18, United States Code, Sections 1956

and 1957, Title 18, United States Code, Sections 922(g)(1) and 924(c), and other related offenses.

Case 2:19-mj-01329-WED Filed 11/08/19 Page 2 of13 Document 1
 

5. I have had both formal training and have participated in numerous complex drug
trafficking and firearms investigations. I have worked with informants in the investigation of drug
trafficking. I have participated in the application of and execution of numerous search warrants
and arrests in which controlled substances and drug paraphernalia were seized.

6. In the course of my experience, I have and continue to be involved in investigations
where DNA analysis provided evidence of crimes and of a particular person’s participation in a
crime, including the packaging and manufacturing of drugs, the control of or nexus to drug
premises, and the possession of firearms, ammunition, and firearms accessories. ©

7. This affidavit is based upon my personal knowledge and upon information reported
to me by other federal, state, and local law enforcement officers during the course of their official
duties, all of whom I believe to be truthful and reliable. Throughout this affidavit, I refer to case
agents. Case agents are those federal, state, and local law enforcement officers who have directly
participated in this investigation, and with whom I have had regular contact regarding this
investigation.

8. Because this affidavit is submitted for the limited purpose of securing search
warrants, I have not included each and every fact known to me concerning this investigation. I
have set forth only facts that I believe are sufficient to establish probable cause.

II. PROBABLE CAUSE

9. In August 2017, case agents initiated an investigation into the Jimmy BATES
Drug Trafficking Organization (DTO). The investigation to date has included traditional law
enforcement methods, including but not limited to information from other law enforcement
officers, documentary evidence, telephone toll data, cell site records, pen register and trap-and-
trace devices, controlled buys of drugs and firearms, arrests of co-conspirators, confidential

2

Case 2:19-mj-01329-WED Filed 11/08/19 Page 3 o0f13 Document 1
 

 

informants, premises search warrants, public records reviews, physical surveillance, proffer
interviews, and target interviews.

10. + Asaresult, case agents learned that Jimmy Bates obtained kilogram amounts of
heroin and cocaine from several known and unknown sources of supply and was the leader of a
large-scale heroin and cocaine distribution network operating in the Milwaukee metropolitan
area. Case agents identified the command and organizational structure of the Bates DTO,

_ including the roles and involvement of Wayne Potts, Jr. and Montel D. Ivory in that
organization.

11. On July 2, 2019, a federal grand jury issued a nine-count indictment against 15
members of the Bates DTO in United States v. Jimmy D. Bates, et al., Case No. 19-CR-120. The
Grand Jury charged Jimmy Bates, Calvin Nash, Tavaris Cain, Marville Payne, Wayne Potts, Jr.,
Montel D. Ivory, Dujuan Harrison, Jebar Cannon, Jason Ashley, Anthony Meeks, Paul Parker,
Devon Wooten, Dontelle Carr, Shinae Castine, and Marlon D. Pickens with conspiracy to
distribute more than 1 kilogram of heroin and more than 5 kilograms of cocaine, in violation of
Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A), and 846. Bates, Potts, Ivory,
Harrison, and Meeks were also charged with conspiring to interfere with commerce by robbery, in
violation of Title 18, United States Code, Section 1951 (a).

12. On May 2, 2019, Potts was arrested after fleeing from the police. He was later
arrested on the federal arrest warrant in Case No. 19-CR-120. He remains in custody and is
presently incarcerated at the Milwaukee County Jail, located in the Eastern District of Wisconsin.

13. On July 16, 2019, Montel D. Ivory was arrested pursuant to the federal arrest
warrant in Case No. 19-CR-120. He remains in custody and is presently incarcerated at the Dodge
County Jail, located in the Eastern District of Wisconsin.

3

Case 2:19-mj-01329-WED Filed 11/08/19 Page 4of13 Document 1
 

14. On December 20, 2018, case agents executed a federal search warrant at 3048 North
11 Lane in Milwaukee, Wisconsin, based on information that Potts and Ivory used that residence
as a “trap house” for drugs. At the time of execution, Potts and Ivory were not present, but a
“Lydell Potts” was there. Case agents recovered a Glock magazine, digital scales, phones, a
holster, ammunition, packaging materials, cell phones, Arlo cameras, and a Glock .40 caliber
firearm (Serial: EEX966) with a loaded extended magazine.

15. The digital scales, sandwich bag boxes, ammunition box, firearm magazine, and
the Glock .40 caliber firearm were swabbed for DNA, and those DNA swabs remain in the custody
of the Milwaukee Police Department.

16. That warrant was based upon information provided by multiple confidential
informants about Potts and Ivory’s roles in the Bates DTO and their connection to that drug house,
including two anonymous 911 calls about drug and gun activity at 3048 North 11 Lane.

17. In September 2018, CS #3 identified 3048 North 11" Lane as a drug house utilized
by Potts. In December 2018, CS #3, again, identified that house as one of Bates’s drug houses and
that Potts and Ivory had taken over that location as a drug house. CS #3 stated that he had been in
that location on at least six occasions between August 2018 and November 2018. CS #3 indicated
that the kitchen was used to package and manufacture cocaine and prepare heroin for distribution.
CS #3 had accompanied Bates to that house to deliver cocaine and heroin to and collect money for
prior drug sales from Potts and Ivory. CS #3 indicated that he observed firearms inside of the house
each time, including an assault rifle, a Tommy gun, a Mac-10, and several handguns. CS #3 stated
that he was last in that house after Thanksgiving 2018 and observed Bates drop off heroin and
cocaine and pick up money from Potts and Ivory, and that he observed Potts and Ivory armed with
handguns and an assault rifle, while cooking crack cocaine and packaging drugs at that location.

4

Case 2:19-mj-01329-WED Filed 11/08/19 Page 5of13 Document 1
 

 

 

 

18. Case agents believe that CS #3 is reliable and credible. First, CS #3 has provided
information since February 2018. Second, the information provided by CS #3 is substantially
against his penal interests. Third, the information provided by CS #3 is consistent with evidence
obtained elsewhere in this investigation where CS #3 was not utilized, and substantial parts of CS
#3’s information have been corroborated through independent investigation, including information
from other sources and law enforcement reporting. CS #3 is cooperating for potential consideration
on federal drug trafficking charges. CS #3 has a prior felony conviction for second-degree reckless
homicide and a prior misdemeanor conviction for disorderly conduct.

19. | Onor about September 22, 2018, an anonymous caller called 911 about 3048 North
11" Lane indicating that the house contained guns and drugs. The anonymous caller indicated that
he had been there during the day and observed guns and drugs at the location and described being
physically assaulted by two individuals there. Through a public database search, case agents linked
the caller’s phone number to an individual with the last name “Potts,” who is a relative or associate
of Wayne Potts, Jr., and who had contact with Potts’s known phone number at least 87 times
between June 2018 and October 2018.

20. On or about December 6, 2018, another anonymous caller with a non-working
phone number called 911 to report that the house at 3048 North 11" Lane contained guns and
drugs. The anonymous caller indicated that the individuals at 3048 North 1 1" Lane had committed
three homicides and stated that two of the people involved in the homicides are named “Dwayne
Potts,” believed to refer to Wayne Potts, and “Montay,” believed to refer to Montel Ivory. The
anonymous caller stated that Potts and Ivory were involved in the death of a woman on 10" Street
and Capitol Drive about one to two months prior, and that Potts and Ivory had bragged about the

murder.

Case 2:19-mj-01329-WED Filed 11/08/19 Page 6of13 Document 1
 

 

21. Case agents recognized the homicide reference. A review of the Milwaukee Police

Department’s reports revealed that on October 17, 2018, officers investigated the report of a double
shooting that occurred in the early morning hours of October 17, 2018 at 3923 North 10" Street in
Milwaukee. That shooting resulted in the deaths of both a man and a woman. Members of the
Milwaukee Police Department and the Milwaukee Fire Department responded to a “sick/injured”
call at that location. On arrival, officers observed a black male and a black female lying in the alley
behind that address. Both victims were dead, and the police later identified both victims. A review
of Potts’s toll records revealed that, on the night of the homicide, Potts was in contact with the
number for Jimmy Bates at least seven times and in contact with the male victim Cecil Warren.
The anonymous caller also stressed that there were plenty of guns at the house, and instructed the
dispatcher about safely approaching the house using the gangways.

22. Prior to the premises search warrant execution, case agents obtained search
warrants for historical cell site information associated with two of Potts’s cell phone numbers,
which revealed that his phone numbers hit off of cell towers covering 3048 North 11" Lane
approximately 1,000 times between September 2018 and October 2018. |

23. Case agents conducted surveillance at the address of 3048 North 11" Lane on
December 11, 2018 and December 12, 2018 and observed a black Chevrolet Malibu bearing a
temporary Wisconsin license plate registered to Montel Lenard-Ivory.

24. A review of Potts’s criminal history reveals that he is a convicted felon, including
a prior conviction for possession of a firearm as a convicted felon, in violation of Wisconsin Statute
941.29(2)(a) in Milwaukee County Case No. 2007CF002002. |

25. A review of Ivory’s criminal history also reveals that he is a convicted felon,
including a prior conviction for bribery of a public official, in violation of Wisconsin Statute

6

Case 2:19-mj-01329-WED Filed 11/08/19 Page 7 of 13 Document 1
 

 

 

 

 

 

 

946.10(1) in Milwaukee County Case No. 2012CF005170. (The date of birth in the State of
Wisconsin’s records is off by exactly one year, but this conviction was confirmed by the U.S.
Probation Office’s Pretrial Services Report.)

26. Based on my training and experience, I know that a sample of saliva containing
epithelial cells may be found in and on a person. Swabbing the inside of a subject’s mouth or
cheek with a sterile cotton swab and preserving the saliva and cells obtained as a result is a
reliable method for collecting a DNA sample. This process is called taking a “buccal swab” or
“buccal smear.” A case agent trained in how to collect a DNA sample and prevent contamination
of the resulting evidence will conduct these searches using sterile swabbing kits for use in
collection and preservation.

27. The Drug Enforcement Administration will request the assistance of the Wisconsin
Department of Justice’s State Crime Laboratory (or another laboratory designated by the DEA) in
processing, analyzing, and scientifically testing the saliva samples to obtain a known DNA profile
or profiles and to compare those known DNA profiles with the DNA profiles obtained from the
evidence recovered during this investigation.

28. Ihave reason to believe that saliva samples containing epithelial cells taken from
Potts and Ivory, together with test results comparing the DNA profiles extracted from such samples
with any and all human DNA profiles extracted from items recovered from 3048 North 11 Lane
will constitute material evidence.

II. CONCLUSION

29. Based on the information above, I submit that there is probable cause to believe
that by taking oral swabs of the mouths of Wayne Potts, Jr. and Montel D. Ivory, there may now
be found DNA that is evidence of the conspiracy to distribute more than 1 kilogram of heroin and

7

Case 2:19-mj-01329-WED Filed 11/08/19 Page 8 of13 Document 1

 
 

 

 

more than 5 kilograms of cocaine, in violation of Title 21, United States Code, Sections 841(a)(1),
841(b)(1)(A), and 846, charged in Count One of the Indictment, knowingly possessing firearms in
furtherance of the drug trafficking conspiracy, in violation of Title 18, United States Code, Section
924(c), and possession of a firearm by a prohibited person, in violation of Title 18, United States
Code, Section 922(g). Therefore, I request that this Court issue search warrants to obtain samples
of Potts’s DNA from saliva containing epithelial cells and Ivory’s DNA from saliva containing

epithelial cells for subsequent testing and examination.

Case 2:19-mj-01329-WED Filed 11/08/19 Page 9of13 Document 1
 

 

ATTACHMENT Al

Person to be searched

The person to be searched is Wayne Potts, Jr. (DOB: 05/13/1984).

Case 2:19-mj-01329-WED Filed 11/08/19 Page 10of13 Document 1

 
 

 

ATTACHMENT A2

Person to be searched

The person to be searched is Montel D. Ivory (DOB: 06/28/1992).

10

Case 2:19-mj-01329-WED Filed 11/08/19 Page 11o0f13 Document 1
 

ATTACHMENT B1

Property to be seized

The property to be seized is saliva containing epithelial cells by buccal swab.

11

Case 2:19-mj-01329-WED Filed 11/08/19 Page 12 0f13 Document 1

 
 

ATTACHMENT B2

Property to be seized

The property to be seized is saliva containing epithelial cells by buccal swab.

12

Case 2:19-mj-01329-WED Filed 11/08/19 Page 13 0f13 Document 1
